798 F.2d 163
Ouida McCANDLESS, et al., Plaintiffs-Appellants, Cross Appellees,v.BEECH AIRCRAFT CORPORATION, Defendant-Appellee, Cross Appellant.
No. 84-1621.
United States Court of Appeals,Fifth Circuit.
Aug. 25, 1986.

Darrell Panethiere and John Howie, Dallas, Tex., for plaintiffs-appellants, cross appellees.
R. Brent Cooper and Michael W. Huddleston, Dallas, Tex., for defendant-appellee, cross appellant.
Appeals from the United States District Court for the Northern District of Texas;  Barefoot Sanders, District Judge, Presiding.
Before GARZA, JOHNSON and WILLIAMS, Circuit Judges.
ON PETITIONS FOR REHEARING
(Opinion December 10, 1985, 5th Cir.1985, 779 F.2d 220)
PER CURIAM:


1
In our previously released opinion in this case, 779 F.2d 220 (5th Cir.1985), we reversed the district court's denial of Beech Aircraft's Motion for Judgment n.o.v. with respect to the jury's awards for mental anguish as to the Plaintiffs-Appellants.   Id. at 226.  Our decision was based on the rule in Texas that physical manifestation of mental anguish is necessary to support a jury award in an ordinary wrongful death action.   See Farmers & Merchants State Bank v. Ferguson, 617 S.W.2d 918, 921 (Tex. 1981);  Bedgood v. Madalin, 600 S.W.2d 773, 779 (Tex. 1980) (Spears, J., concurring).


2
In a recent decision the Supreme Court of Texas held that "in a wrongful death action, it is no longer necessary to prove that mental anguish is physically manifested."    Moore, et. al. v. Lillebo, --- S.W.2d ---- (Tex.1986) Tex.S.Ct.J. 513, 514 (July 9, 1986).  In view of the rule announced in the Moore decision, we hereby Vacate our Judgment reversing the district court's denial of Beech Aircraft's Motion for Judgment n.o.v. with respect to the judgment and awards for mental anguish as to the Plaintiffs-Appellants, and Order that the Plaintiffs-Appellants' awards for mental anguish be reinstated so as to reflect the district court's original judgment, as noted in 779 F.2d at 222, n. 2.


3
IT IS SO ORDERED.